Case: 1:19-cv-07897 Document #: 1-1 Filed: 12/02/19 Page 1 of 3 PagelD #:11

EXHIBIT A
Case: 1:19-cv-07897 ocument ie dCFiled: ON Z° 2 of 3 PagelD #:12

PO BOX 3572 avp !
CHANGE Senior REQUESTED 4 “2 8 F >
Veripro Solutions

We want to Hear from You — if you don’t have time to talk, send us
an email/respond at your convenience:

 

 

* Have a question about your account?
= ¢ — Want to know more about your options?
* Want to give us information about your account or your
lnm JAMES SYKES situation?
= + Want to submit an offer for us to review?

We will respond within 48 hours of receipt of your email.

Email address: correspondence@veriprosolutions.com

Visit our website to explore Options now at:
http: .veriprosolutions.co

04-16-2019
Re: Veripro Account Number: 7

Last 4 of Previous Loan — |

Current Balance: $75,133.56
Property Address:

Dear JAMES SYKES,

Please be advised that your account has been referred to Veripro Solutions, Inc., (“Veripro”) to secure payment of the
outstanding balance of $75,133.56 from your previous servicer, Nationstar Mortgage LLC.

To speak with a representative, please contact us at the toll-free number listed below:
Toll Free: 1-888-967-9700 (Hours of Operation: 8:00AM to 8:00PM CST Monday-Friday)
To contact us by e-mail, please send correspondence to customercare@veriprosolutions.com.

Please send all Correspondence to: Please send all Payments to:
Veripro Solutions, Inc. Veripro Solutions, Inc.
P.O. Box 3572 P.O. Box 3244
Coppell, TX 75019 Coppell, TX 75019

Uniess within thirty days after your receipt of this letter, you dispute the validity of the debt, or any portion thereof,
the debt will be assumed to be valid by Veripro. If you notify Veripro in writing within 30 days from receiving this
notice, that you dispute this debt or any portion thereof, Veripro will obtain verification of the debt or obtain a copy of
a judgment, if any, and mail you a copy of such verification or judgment. If you request this in writing within 30 days
after receiving this notice, Veripro will provide you with the name and address of the original creditor, if different
from the current creditor.

There may be a great deal waiting for you online! You can resolve the balance on your account quickly and easily,
without speaking to a collector, by logging onto https://www.veriprosolutions.com/ and entering your file number
referenced above.

With this option you can:

* Take advantage of the balance reduction authorized for your account
* Set up easy payment plans to repay your debt
* Use secure email to inform us of your special circumstances

Visit https://www.veriprosolutioms.com/ and enter your file number to get started! You never have to speak with
anyone, and you are in control of the self-guided process.

Alternatively, if you prefer to work with a person, we have experienced account specialists standing by to help you
through this difficult situation. Call our toll free number (888)967-9700, to speak with an account specialist today!
Resolve your debt and begin improving your credit today!

Sincerely,
Veripro Solutions, Inc.

Notice: Important state disclosures and creditor information on the back of this letter.

750 E Highway 121, Suite 100, Lewisville, TX 75067 | P.O. Box 3244, Coppell, TX 75019 | Phone: 888-967-9700 | Fax: 877-492-6160
| Business Hours: 8:004M to 8:00PM CST | wwwwveriprosolutions.com | Se Habla Espanol

Veripro Solutions, Inc., (formerly known as NSM Recovery Services, Inc.) is a Nationstar Mortgage Company, LLC. Veripro is a debt collector. This is an attempt to
collect a debt and information obtained will be used for that purpose. However, if you are currently in bankruptcy or have received a discharge bankruptcy, this letter is
not an attempt to collect a debt from you personally to the extent that it is included in your bankruptcy or has been discharged but is provided for informational
purposes only. If you are represented by an attorney, please provide this notice to your attorney.

OSWLALPL 000114P 1 017 000112 107 OS0984 S-NOCRE
Case: 1:19-cv-07897 Document #: 1-1 Filed: 12/02/19 Page 3 of 3 PagelD #:13
€
Veripro Solutions

Original Creditor or Successor: Principal Bank

NOTICE TO ALL CONSUMERS: THE FOLLOWING STATES REQUIRE US TO GIVE SPECIAL NOTICES TO
THEIR RESIDENTS. CONSUMERS IN OTHER STATES MAY HAVE SIMILAR OR GREATER RIGHTS AND
THESE STATE-SPECIFIC NOTICES DO NOT LIMIT OR RESTRICT THE RIGHTS AFFORDED BY FEDERAL
LAW OR OTHER STATE LAWS.

The law limits how long you can be sued on a debt. Because of the age of your debt, we will not sue you for it, and we
will not report it to any credit reporting agency. [Veripro Solutions Inc, does not report to any credit reporting agency]
In circumstances, you can renew the debt and restart the time period for <he statute of limitations if you take specific
actions such as making certain payment on the debt or making a written promise to pay. Veripro Solutions, Inc. (
Veripro ) agrees that we will never file a lawsuit against you for the collection of this debt, it is our responsibility to
make you aware of the facts stated herein. Please also be advised that this account remains secured by a lien against
the property that will only be released upon full payoff, reduced payoff, through a bankruptcy with an apace } lien
strip order or by operation of law.

750 E Highway 121, Suite 100, Lewisville, TX 75067 | P.O. Box 3244, Coppell, TX 75019 | Phone: 888-967-9700 | Fax: 877-492-6160
| Business Hours: 8:00AM to 8:00PM CST | www.veriprosolutions.com | Se Habla Espaitol

Veripro Solutions, Inc., (formerly known as NSM Recovery Services, Inc.) is a Nationstar Mortgage Company, LLC. Veripro is a debt collector. This is an attempt to
collect a debt and information obtained will be used for that purpose. However, if you are currently in benkruptcy or have received a discharge bankruptcy, this letter is
not an attempt to collect a debt from you personally to the extent that it is included in your bankruptzy or has been discharged but is provided for informational
purposes only, If you are represented by an attorney, please provide ‘his notice to your attorney.

AMIAN ALR ARR aad nnn an nnn ee
